Citation Nr: 9913696	
Decision Date: 05/19/99    Archive Date: 05/26/99

DOCKET NO.  93-13 583	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a low back disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. Strommen, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1980 to 
September 1985.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision rendered in September 1992, in which 
the St. Petersburg, Florida, Regional Office (RO) of the 
Department of Veterans Affairs (VA) denied, among others, the 
veteran's claim of entitlement to service connection for a 
low back disorder.  The veteran subsequently perfected an 
appeal of this decision.

In a September 1998 Board decision, this case was remanded to 
the RO for additional development.  Upon completion of this 
development the RO again denied the veteran's claims.  
Accordingly, this case is properly before the Board for 
appellate consideration.

The Board notes that the notification of its September 1998 
decision, as well as the RO's letter to the veteran 
attempting to obtain additional information, were returned by 
the United States Postal Service.   Further attempts by the 
RO to locate the veteran have been unsuccessful, and the 
address of record is the last address provided to the VA by 
the veteran.  Because it is the burden of the veteran to keep 
the VA apprised of his whereabouts, and all attempts to 
locate him have been unsuccessful, the Board finds that all 
reasonable attempts at notification by the VA have been 
undertaken.  See Hyson v. Brown, 5 Vet. App. 262 (1993).  
However, despite the fact that the veteran's current 
whereabouts are unknown, his appeal is still active and 
pending before the Board. 




REMAND

After a review of the record, to include the Board's 
September 1998 remand, the Board notes that the requested 
development in that remand was not undertaken.  The RO stated 
in an April 1999 letter to the Board that compliance with the 
Board's remand for additional evidence and an examination was 
not possible because the veteran's current whereabouts are 
unknown.  However, the Board notes that a significant part of 
the requested development did not require the veteran's 
presence at all.  The remand requested that the VA examiner 
who issued the August 1995 opinion review the claims file and 
clarify his opinion, including addressing evidence already of 
record that was not specifically addressed in the August 1995 
opinion.  In fact, the Board's September 1998 remand 
distinctly states that, "[n]o examination need be scheduled 
unless the examiner feels that it is necessary to render an 
opinion."  There is no indication in the record that any 
attempt was made to have the examiner clarify his opinion.  

The Court of Appeals of Veterans Claims (Court) has held that 
a remand by the Board "confers on the veteran or other 
claimant, as a matter of law, the right to compliance with 
the remand orders."  Stegall v. West, 11 Vet. App. 268, 271 
(1998).  Given the circumstances before the Board, the Board 
is compelled to find that while the RO did attempt to obtain 
additional evidence from the veteran, the RO failed to comply 
with all the terms of the Board's September 1998 remand.  
Accordingly, the Board once again remands this case to the RO 
for additional development of the record.

As stated in the September 1998 remand, the veteran's service 
medical records reveal that the veteran was treated 
sporadically from June 1984 to July 1985 for complaints of 
low back pain, initially in connection with jogging, and 
subsequently due to an injury while digging.  At discharge 
the examination report notes "ROM1" and that the veteran's 
spine was not considered disabling (ncd).  On his Report of 
Medical History at separation the veteran reported recurrent 
back pain, and the examiner noted intermittent mechanical 
back pain.  There is no medical evidence of treatment for a 
back condition after discharge until December 1990, and this 
treatment is in response to an on the job injury occurring on 
November 28, 1990.  In 1992 the veteran had surgery on his 
low back after additional on the job injuries.  

An August 1995 VA examination report, scheduled in response 
to the Board's May 1995 remand, states:

There is no clear evidence in the 
[veteran's] record that he suffered from 
a herniated disc while in the service, 
although it is clear that his low back 
pain symptoms were of a long standing 
nature dating back to his time in 
service.  Degenerative disc disease is 
certainly a progressive problem which 
manifests early as mechanical pain with 
associated paraspinous symptoms and can 
degenerate over time to disc degeneration 
and herniation.  It is apparent that his 
symptoms were aggravated by a re-injury 
following discharge from service however.

This opinion does not clearly express an opinion as to 
whether the veteran's current back disability is due to his 
problems in service or related to his intervening back 
injuries.  Moreover, the examiner did not have the veteran's 
complete treatment records from his November 1990 injury for 
review, specifically, the actual report of a February 1991 
computed tomography (CT) scan, a March 1991 magnetic 
resonance imaging (MRI) examination report and a March 1991 
electromyograph (EMG) and nerve conduction study.  The latter 
two are significant in that a March 1991 treatment record 
from the veteran's private physician interpreted them to be 
essentially normal, and determined that there was "no 
significant radiculopathy, spinal instability, or other major 
anatomical problems identifiable at this time," concluding 
that the veteran had lumbosacral strain.  Further, a June 
1992 private treatment record notes that the veteran returned 
to work after the November 1990 injury, and sustained two 
additional "lifting and twisting type injuries.  Dates 
unknown."  Additionally, the veteran's private treatment 
records indicate the presence of a congenital spinal 
stenosis, which was not sufficiently addressed by the August 
1995 examination report.
Given this medical evidence, and the lack of clarity in the 
August 1995 examination report, the Board finds that this 
claim must be remanded for clarification.  See 38 C.F.R. 
§ 4.2 (1997); Stegall v. West, 11 Vet. App. 268 (1998).  
Accordingly, the RO should return the claims file to the 
physician who performed the August 1995 examination and have 
him review the additional evidence submitted since that 
examination, particularly the 1991 and 1992 private treatment 
records and CT scan, MRI, and EMG study.  Following this 
review, the examiner should render an opinion as to whether 
or not the veteran's current low back disability had its 
onset in service or is etiologically related to his in 
service back problems.  If the original examining physician 
is unavailable, another VA orthopedic or neurologic 
specialist should conduct the review.  No examination is 
necessary unless the examiner feels that an examination is 
required.  If the examiner finds that an examination is 
required, and the RO still has no current location for the 
veteran, the claim should be adjudicated on the record as is.  
See Hyson v. Brown, 5 Vet. App. 262 (1993); 38 C.F.R. § 3.655 
(1998).  Additionally, if a valid current address for the 
veteran should become available, the RO should give the 
veteran the opportunity to add any recent lay or medical 
evidence to the record.  See 38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.103(a) (1998); Quarles v. Derwinski, 3 
Vet. App. 129 (1992).

While the Board regrets the delay involved in remanding this 
case, under the circumstances discussed above, it is felt 
that proceeding with a decision on the merits at this time 
would not withstand scrutiny by the Court.  For that reason, 
to ensure due process, and to ensure that the VA has met its 
duty to assist the veteran in developing the facts pertinent 
to his appeal, the case is REMANDED to the RO for the 
following development:

1.  The RO should forward the claims file 
to the VA examiner who conducted the 
August 1995 examination and have him 
review the private treatment records 
submitted after the examination, 
particularly the February 1991 CT scan, 
the March 1991 MRI, and the March 1991 
EMG and nerve conduction studies, the 
February 1991 and March 1991 treatment 
notes, the June 1992 treatment notes, the 
July 1992 MRI report, and the August 1992 
CT scan, along with the service medical 
records.  The examiner should then 
clarify his opinion with regard to the 
date of onset of the veteran's current 
back disability, and the etiological 
relationship, if any, of his current back 
disability and his back treatment in 
service. The examiner should specifically 
address the findings at discharge, and 
the impact, if any, his job duties as a 
lineman after discharge had on the 
development of his current disability.  
In the event that the original examiner 
is not available, the RO should submit 
the claims folder to another VA 
orthopedic or neurological specialist for 
review.  No examination need be scheduled 
unless the examiner feels that it is 
necessary to render an opinion.

2.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record and consider all the additional 
evidence.  If any benefit sought, for 
which an appeal has been perfected, 
remains denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case, and 
given the opportunity to respond thereto 
with additional argument and/or evidence.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action until 
notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	JEFF MARTIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).
  The RO's September 1998 letter to the veteran requesting additional development information stated that 
the "Court of Veterans Appeals" had remanded his claim.  This statement is in error as the remand was from 
the "Board of Veterans' Appeals" and not the Court, which is a separate and distinct entity.  However, this 
error is harmless, particularly in light of the fact that the letter was undeliverable.


